Kincheloe, Judge:
This appeal to reappraisement involves the valuation of certain corn gluten feed exported from Argentina and entered at the port of Houston, Tex.
Plaintiff’s exhibit 1, which was received in evidence without objection, is a letter signed by the acting appraiser at Houston, Tex., and addressed to the deputy collector in charge at the same port.
In said exhibit 1, the acting appraiser states that he made a mistake when making his appraisement, and that it was his intention to appraise the instant merchandise at Argentine pesos 42.01 less 4.2 per centum nondutiable charges.
I therefore find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such value is Argentine pesos 42.01 per 1,000 kilos gross, less 4.2 per centum for nondutiable charges, packed. Judgment will be • rendered accordingly.